Exhibit 10.51

CONFIDENTIAL

TRADEMARK LICENSE AGREEMENT

between

KRAFT PIZZA COMPANY, a wholly owned subsidiary of

KRAFT FOODS, INC.

and

CALIFORNIA PIZZA KITCHEN, INC.

October 30, 1997



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               

Page

1.    Definitions    1 2.    License    4    A.    Scope of License    4    B.
   Exclusivity    4    C.    Licensee’s Obligations Concerning Use Outside the
Licensed Channel and Outside the Territory    4    D.    Right of First
Negotiation    5    E.    Use on Permitted Items    5 3.    Roles and
Responsibilities    5    A.    Licensee’s Roles and Responsibilities    5    B.
   Licensor’s Role and Responsibilities    5    C.    Licensor’s Exercise of
Approval Rights    5    D.    Roles and Responsibilities After Notice of
Termination    6 4.    Term and Termination    6    A.    Term    6    B.   
Termination Without Cause    6    C.    Termination for Cause    6 5.    Royalty
and Other Consideration    7    A.    Royalties    7    B.    Advertising and
Promotion    8    C.    Disputes Regarding Royalties    8    D.    Statements
and Payments    9    E.    Records    10 6.    Restricted Formulas and Recipes
   10    A.    Restricted Formulas    10    B.    Restricted Recipes    11    C.
   Calculation of Royalties for Restricted Recipe Products or Restricted Formula
Products    12 7.    Post-Termination Rights and Obligations    13    A.   
Termination for Cause    13    B.    Termination Other Than for Cause    15   
C.    Order of Precedence    16    D.    “Use” of Licensed Trademarks,
Restricted Formulas and Restricted Recipes    16

 

i



--------------------------------------------------------------------------------

8.    Quality Standards and Control    17    A.    Quality Standards    17    B.
   Consumer Complaints    18    C.    Recalls and Withdrawals    18 9.    Brand
Positioning and Trademark Usage    19    A.    Brand Positioning    19    B.   
Trademark Usage    19    C.    Approved Materials    19    D.    Approval of New
Materials    19    E.    Samples    20    F.    Changes to the Licensed
Trademarks    20    G.    Price Positioning    21 10.    Coordinated Marketing
Efforts    21    A.    Coordination    21    B.    Meetings    22 11.    Changes
to Licensed Products    23    A.    Current Products    23    B.    New Products
   23    C.    Reformulations    23    D.    Amendment    23 12.   
Confidentiality    23    A.    Information    23    B.    Exceptions    24    C.
   Non-Solicitation    24 13.    Indemnification    24    A.    Licensee’s
Indemnity    24    B.    Licensor’s Indemnity    25 14.    Licensor’s Title and
Protection of Licensor’s Rights    25    A.    Licensor’s Title    25    B.   
Goodwill    25    C.    Legend    25

 

ii



--------------------------------------------------------------------------------

15.    Protection and Defense    26    A.    Execution of Instruments    26   
B.    Notice of Infringement    26    C.    Protection of the Licensed
Trademarks    26    D.    Allegations of Infringement    27    E.    Settlements
   27 16.    Alternate Dispute Resolution    27    A.    Mediation    27    B.
   Arbitration    28    C.    Remedies    29 17.    Assignability    29    A.   
Binding Agreement    29    B.    Assignment    30 18.    Miscellaneous    30   
A.    Representations and Warranties    30    B.    Force Majeure    30    C.   
Notices    30    D.    Survival    31    E.    Relationship    31    F.    Sole
Agreement    32    G.    No Waiver    32    H.    Construction    32    I.   
Partial Invalidity    32    J.    CHOICE OF LAW    32    K.    Compliance with
Laws    32    L.    Counterparts    32    M.    Arms Length Contract    33

 

iii



--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT

THIS AGREEMENT is entered into this 30th day of October, 1997 by and between
CALIFORNIA PIZZA KITCHEN, INC., with a place of business at 6053 West Century
Boulevard, Suite 1100, Los Angeles, California 90045 (“Licensor”) and KRAFT
PIZZA COMPANY, a wholly owned subsidiary of KRAFT FOODS, INC., with a place of
business at Kraft Court, Glenview, Illinois 60025 (KRAFT PIZZA COMPANY,
hereinafter “Licensee”).

WHEREAS, Licensor is the owner of certain valuable trademarks set forth in
Exhibit A attached hereto and incorporated herein and any slogans, designs,
devices, logos, insignias, emblems, symbols, trade dress, label designs or other
proprietary identifying characteristics associated with such trademarks (the
“Licensed Trademarks”) used in the conduct of Licensor’s business; and

WHEREAS, Licensee desires to use the Licensed Trademarks in connection with the
manufacture, marketing, distribution and sale of the packaged products set forth
on the attached Exhibit B as amended from time to time pursuant to the agreement
of the parties (the “Products”) in accordance with the terms of this Agreement.

NOW, THEREFORE, for the mutual consideration set forth herein, the parties
hereto agree as follows:

1. Definitions. For purposes of this Agreement:

“A&P” or “Advertising and Promotion” shall be defined as all sums paid by
Licensee to advertise and promote Licensed Products, including but not limited
to all expenditures associated with production and distribution of television,
radio, print (including free standing inserts), direct mail, on-line (e.g.,
Internet), point-of-sale and other forms of advertising; consumer promotions;
public relations; and product sampling and demonstrations, but excluding any of
Licensee’s internal overhead costs.

“A&P Shortfall Payment” shall be defined as *** Percent (***%) of the amount, if
any, by which the Minimum A&P Amount exceeds actual Advertising and Promotion.
(By way of example only, if Net Sales are $20,000,000 in Year 1, and Advertising
and Promotion is $1,500,000, then the A&P Shortfall Payment would be $***:
(($20,000,000 X ***) - $1,500,000) X ***.)

“Business Day” shall be defined as any day not a Saturday, a Sunday, or
statutory holiday in the United States or in addressee’s home jurisdiction.

“Competing Products” shall be defined as pizza, pizza kits, pizza snacks, pizza
crusts and any food product which consists primarily or exclusively of a crust,
shell or other dough base and a topping or filling of cheese, sauce, meat,
vegetables or the like, but shall not include separately marketed components for
making pizza (e.g. sauces marketed as toppings for pizza) other than pizza
crusts.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

“DMA’s” shall be defined as Designated Market Areas as set by A.C. Nielsen
Company.

“Effective Date” shall be defined as the date this Agreement is entered into, as
set forth in the first paragraph of the preamble hereto.

“IFO Margin” shall be defined as the quotient of Licensee’s income from
operations, divided by Licensee’s gross sales, each as determined by Licensee in
accordance with Licensee’s normal accounting policies.

“Licensed Channel” shall be defined as retail food stores, including but not
limited to grocery, club, convenience and mass merchandise stores but excluding
restaurants, kiosks, and other food service channels.

“Licensed Products” shall be defined as Licensee’s Products bearing the Licensed
Trademarks.

“Material Breach” shall be defined as a breach which significantly impairs the
value of the other party’s bargained for benefits under this Agreement or which
causes or threatens to cause significant continuing financial or other injury to
the other party.

“Materials” shall be defined as any labels, advertising and promotional
materials bearing or related to the Licensed Trademarks.

“Minimum A&P Amount” shall be defined as:

For Year 1: *** Percent (***%) of Net Sales of Licensed Products;

For Year 2: *** Percent (***%) of Net Sales of Licensed Products; and

For Year 3 and for each succeeding Year: Five Percent (5%) of Net Sales of
Licensed Products.

“Net Sales” shall be defined as the total dollar amount of gross sales of
Licensed Products, or Restricted Recipe or Restricted Formula Products, as
applicable, at the invoice selling price minus (i) a *** Percent (*** %)
allowance (in lieu of an actual calculation of returns and allowances) and
(ii) actual (on invoice) discounts, all as calculated in accordance with
generally accepted accounting principles as determined in accordance with
Licensee’s normal accounting policies.

“Nonrestricted Trademarks” shall be defined to mean Remote Trademarks other than
Restricted Trademarks.

“Remote Trademarks” shall be defined as any trademarks other than the Licensed
Trademarks.

 

2

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Restaurant Presence” shall be defined as one (1) or more retail outlets
(including but not limited to outlets which are part of a multi-restaurant
concept such as a food court or two-in-one), which are dedicated primarily or
exclusively to the sale of freshly prepared pizza products bearing the Licensed
Trademarks, having aggregate annual sales of such products in excess of ***
Dollars ($***).

“Restricted Formulas” shall be defined as (i) the exact formulas for the
non-crust portions of the Products, and (ii) any formulas which are
substantially identical to the formulas for the non-crust portions of the
Products. A formula shall not be considered substantially identical to the
formula of a Product, and therefore shall not be a Restricted Formula, if it has
been independently formulated by a party without use of the exact formula for
the Product or any Information (as defined and subject to the exceptions in
Section 12) of the other party.

“Restricted Formula Products” shall be defined as pizza products using
Restricted Formulas.

“Restricted Recipes” shall be defined as those recipes identified on Exhibit E
or such other recipes as the parties agree in writing to be designated as
Restricted Recipes as new Products are added to Exhibit B.

“Restricted Recipe Products” shall be defined as pizza products using Restricted
Recipes.

“Restricted Trademarks” shall be defined as Licensee’s DiGIORNO trademark or any
other trademark adopted by Licensee hereafter for use on or in connection with
pizza products having a price point and brand image substantially similar to
pizza products sold under the DiGIORNO trademark or the Licensed Trademarks.
Licensee’s existing trademarks other than the DiGIORNO trademark, including but
not limited to Licensee’s TOMBSTONE and JACK’S trademarks, shall not be
Restricted Trademarks.

“Royalty Shortfall Payment” shall be defined as the amount, if any, by which
(i) the royalties to which Licensor would be entitled if Net Sales of Licensed
Products for the prior Year were equal to the Royalty Shortfall Threshold,
exceed (ii) the royalties actually due for the prior Year.

“Royalty Shortfall Threshold” shall be defined as:

For Year 1: *** Dollars ($***);

For Year 2: *** Dollars ($***);

For Year 3: *** Dollars ($***);

For Year 4 and each succeeding Year: *** Dollars ($***).

“Significant Competitor” shall be defined as a company with annual sales of ***
Dollars ($***) or more in the relevant competitive business segment (i.e.,
frozen pizza for Licensee, pizza restaurants for Licensor).

 

3

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Territory” shall be defined as United States, its possessions and territories,
and Canada.

“Top 50 DMA’s” shall be defined as the Fifty (50) DMA’s set forth in Exhibit F.

“Year,” except for Year 1, shall be defined as the one-year period from
October 1 of one calendar year through September 30 of the succeeding calendar
year. Unless the defined term “Year” is used, “year” shall mean any one-year
period of time.

“Year 1” shall be defined as the period from the Effective Date through
September 30, 1999.

“Year 2, 3, 4, 5, 6, etc.” shall be defined as October 1, 1999 through
September 30, 2000; October 1, 2000 through September 30, 2001; October 1, 2001
through September 30, 2002; October 1, 2002 through September 30, 2003;
October 1, 2003 through September 30, 2004; etc.

2. License.

A. Scope of License. On the terms and conditions of this Agreement, Licensor
hereby grants to Licensee an exclusive and non-transferable license, with no
right to sublicense, to use the Licensed Trademarks solely upon and in
connection with the manufacture, marketing, distribution and sale, packaged for
the end consumer, of the Products in the Licensed Channel in the Territory.

B. Exclusivity. During the term of this Agreement, and thereafter as provided in
Section 7 hereof, Licensor shall not manufacture, market, distribute or sell, or
license any third party to manufacture, market, distribute or sell, any
Competing Products in the Licensed Channel in the Territory. Notwithstanding the
provisions of this Section 2B and Section 7, Licensor may sell freshly-prepared,
non-frozen Competing Products, which are significantly differentiated in price
and size from the Licensed Products, from dedicated locations in or adjacent to
retail food stores during and after the term of this Agreement.

C. Licensee’s Obligations Concerning Use Outside the Licensed Channel and
Outside the Territory. Licensee shall have no right to sell Licensed Products
outside of the Licensed Channel or outside of the Territory. Licensee shall use
reasonable efforts to ensure that Licensed Products are not distributed outside
of the Licensed Channel or outside of the Territory, including but not limited
to refraining from actions intended to, or the primary foreseeable result of
which will be to, facilitate the distribution of Licensed Products outside of
the Licensed Channel (e.g. distribution of Licensed Products in packaging
designed for uses other than home use by end consumers) and refraining from
actions intended to facilitate the distribution of Licensed Products outside of
the Territory. If Licensee has complied with the provisions of this Section,
then Licensee shall not be liable for the acts of third parties not controlled
by Licensee or its affiliates that result in the distribution of Licensed
Products outside of the Licensed Channel or outside the Territory.

 

4

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

D. Right of First Negotiation. During the term of this Agreement, Licensor shall
not enter into or negotiate any licensing, joint venture or similar agreement
for the manufacturing, marketing, distribution or sale of any packaged food
products bearing the Licensed Trademarks in any channel or any territory
(including but not limited to the Licensed Channel and the Territory), without
first notifying Licensee of its intention or interest in doing so and, if
Licensee or any of its affiliates engaged in food operations expresses an
interest in participating in the proposed arrangement, negotiating in good faith
for a reasonable period of time the terms of such participation. The foregoing
right of first negotiation shall not apply to any food products (other than
frozen pizzas) sold by Licensor (or other parties franchised or licensed by
Licensor) through retail locations dedicated primarily or exclusively to the
sale of Licensor’s products under the Licensed Trademarks, including but not
limited to Licensor’s restaurants, regardless of whether owned or operated by
Licensor and regardless of whether Licensor’s restaurant is part of a
multi-restaurant concept such as a food court or a two-in-one.

E. Use on Permitted Items. In addition to Licensee’s right to use the Licensed
Trademarks on Products, and subject to Licensor’s right to review and approve
such uses as provided in this Agreement, Licensee may use the Licensed
Trademarks on promotional and/or premium items used in connection with promotion
of the Licensed Products.

3. Roles and Responsibilities.

A. Licensee’s Roles and Responsibilities. Licensee shall use commercially
reasonable efforts, consistent with Licensee’s business practices, policies, and
strategies, to market the Licensed Products in the Licensed Channel.
Notwithstanding the foregoing, and the provisions of Section 4B, Licensee may at
any time, including prior to the introduction of the Licensed Products,
terminate sales, distribution and marketing of the Licensed Products. If
Licensee introduces the Licensed Products and subsequently terminates their
sales and distribution, it shall give Licensor reasonable advance notice of its
intention and the Agreement shall be terminated pursuant to the provisions of
Section 7B(iv) effective upon the date of the last distribution of the Licensed
Products by Licensee.

B. Licensor’s Role and Responsibilities. Licensor shall use commercially
reasonable efforts, consistent with Licensor’s business practices, policies, and
strategies, to market pizzas bearing the Licensed Trademarks through restaurant
channels in the Territory and to assist Licensee in the marketing of Licensed
Products in the Licensed Channel as provided in Section 10 below and as
otherwise provided herein, including but not limited to providing reasonable
assistance to Licensee in any actions undertaken by Licensee hereunder.

C. Licensor’s Exercise of Approval Rights. Licensor agrees and acknowledges that
Licensee shall have discretion in the manufacturing, sale and marketing of the
Licensed Products. Licensee shall solicit Licensor’s input, advice and
assistance with respect to its activities hereunder. However, Licensor’s right
to approve certain of Licensee’s actions, e.g., those set forth in Sections 9
and 11, shall not be construed to confer on Licensor the ability to direct
Licensee’s actions.

 

5

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

D. Roles and Responsibilities After Notice of Termination. Licensee’s and
Licensor’s obligations pursuant to Sections 3A and 3B above shall terminate
effective upon either party’s notice, pursuant to the provisions of Section 4,
of its intention to terminate this Agreement, and the parties may, after such
notice, pursue their respective business interests separately in the Licensed
Channel. Notwithstanding the foregoing, each party shall abide by the other
terms of this Agreement during the period from notice of termination until
termination.

4. Term and Termination.

A. Term. This Agreement shall commence as of the Effective Date and continue
until terminated pursuant to the terms of this Agreement.

B. Termination Without Cause. Except as provided in Section 7B, and without in
any way limiting Licensee’s right to terminate pursuant to Section 3A, either
party may terminate this Agreement without cause at the end of any Year by
providing the other party with written notice six (6) months prior to the
expiration of that Year (i.e., on or before March 31 of that Year). Except in
the event of termination by Licensee prior to the introduction of the Licensed
Products, Section 7B shall govern the rights of the parties in the event of
termination without cause. In the event of termination by Licensee prior to the
introduction of the Licensed Products, the parties’ only obligations to one
another shall be as set forth in Section 12 hereof, to be enforced pursuant to
the provisions of Section 16 and 18(J) hereof.

C. Termination for Cause.

 

  (i) Section 7A shall govern the rights of the parties in the event of
termination for cause.

 

  (ii) If, pursuant to the provisions of Section 16B, the Arbitrator determines
that a party has committed a Material Breach, which it has not cured within the
time allowed by the Arbitrator, the other party shall have the right to
terminate this Agreement for cause.

 

  (iii) If, without the prior consent of Licensor, (a) Licensee, as a part of
the sale of all or substantially all of Licensee’s frozen pizza business,
assigns this Agreement to, or (b) Licensee or any of its affiliates becomes, a
Significant Competitor of Licensor in the operation of restaurants dedicated
primarily or exclusively to the sale of pizzas, then Licensor shall have the
right to terminate the Agreement for cause subject to the provisions of
Section 7A(i). Licensee’s program of selling pizza products to and franchising
and/or licensing its Remote Trademarks (including “DiGiorno Trattoria”) for use
on and in connection with foodservice operations in locations such as athletic
venues, hotels, educational institutions, transportation centers, business
offices, retail outlets, foodservice kiosks, food courts, and other host
foodservice channels shall not constitute the operation of restaurants dedicated
primarily or exclusively to the sale of pizzas, notwithstanding that such
programs may be competitive with some of Licensor’s operations.

 

6

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (iv) If; without the prior consent of Licensee, (a) Licensor, as part of the
sale of all or substantially all of Licensor’s pizza restaurant business,
assigns this Agreement to, or (b) Licensor or any of its affiliates becomes, a
Significant Competitor of Licensee in the sale of pizza products in the Licensed
Channel, or in the event of any sale, transfer or other disposition of
Bruckmann, Rosser, Sherrill & Company’s interest in Licensor to a Significant
Competitor of Licensee, then Licensee shall have the right to either
(x) terminate this Agreement for cause subject to the provisions of
Section 7A(ii) or (y) sell the business that is the subject of this Agreement
(i.e., the business of manufacturing, marketing, distributing and selling
Licensed Products), including its rights granted under this Agreement, to
Licensor for *** percent (*** %) of the fair market value of such business. In
addition to the rights granted hereunder, the business that is the subject of
this Agreement shall include any of Licensee’s assets primarily or exclusively
related to such business, which it reasonably chooses to include in such sale
(e.g., equipment suitable for the production of Licensed Products). For purposes
of this Section, “fair market value” shall be determined by an investment banker
jointly selected by Licensor and Licensee. If the parties cannot agree on the
selection of an investment banker, then each party will select one investment
banker and those two investment bankers will together select a third investment
banker who will make the valuation, and the parties shall instruct the
investment banker to base its determination on the assumption that the license
granted hereunder is perpetual.

 

  (v) If either party, acting pursuant to the provisions of Section 4C(iii) or
(iv) terminates this Agreement, the parties’ sole rights and remedies shall be
as set forth herein and in Section 7A(i) or (ii), as applicable, and in no event
shall the Arbitrator or any Court award any damages or other relief except as
provided herein. Any dispute about whether either party has assigned or
transferred this Agreement to, or become a Significant Competitor of, the other
shall be determined in accordance with the provisions of Section 16.

5. Royalty and Other Consideration.

A. Royalties.

 

  (i) Licensee shall pay to Licensor royalties in an amount equal to the Net
Sales of Licensed Products in each Year of this Agreement multiplied by the
royalty rates set forth below:

 

  (a) Two Percent (2%) of Net Sales up to and including Twenty-Five Million
Dollars ($25,000,000);

 

  (b) Three Percent (3%) of Net Sales over Twenty-Five Million Dollars
($25,000,000) up to and including Fifty Million Dollars ($50,000,000);

 

7

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (c) Four Percent (4%) of Net Sales over Fifty Million Dollars ($50,000,000) up
to and including One Hundred Million Dollars ($100,000,000); and

 

  (d) Five Percent (5%) of Net Sales over One Hundred Million Dollars
($100,000,000).

 

  (ii) If Licensee’s IFO Margin for Licensed Products during Year 4 or any
Succeeding Year is greater than *** Percent (*** %), then the royalty rate for
Net Sales of Licensed Products over *** Dollars ($***) shall be *** Percent
(*** %) for that Year.

 

  (iii) If the total royalties due to Licensor for each of Years 1 through 5 are
less than the royalties would have been if Net Sales of Licensed Products
equaled the Royalty Shortfall Threshold, then Licensee may, if it chooses to do
so, prevent Licensor from terminating without cause by paying to Licensor the
Royalty Shortfall Payment by no later than October 15 of the succeeding Year.
Licensee may not, without Licensor’s prior approval, pay the Royalty Shortfall
Payment for Year 6 or any succeeding Year.

B. Advertising and Promotion.

 

  (i) The type and amount of Advertising and Promotion by Licensee shall be
determined by Licensee in its sole discretion. Notwithstanding the foregoing,
each Year during the term of this Agreement, Licensee shall either (a) spend the
Minimum A&P Amount on Advertising and Promotion, or (b) pay to Licensor the A&P
Shortfall Payment. The A&P Shortfall Payment, if any, shall be made by Licensee
within thirty (30) days of the end of the Year, subject to final adjustment as
provided in Section 5 D(iii).

 

  (ii) In calculating Advertising and Promotion, all sums, if any, paid for
multibrand advertising and promotion of Licensed Products and Licensee’s other
products shall be allocated pro-rata based upon Net Sales of all brands
advertised together (e.g., if an ad featured DiGiorno products and Licensed
Products, and Net Sales of DiGiorno were $80 million and Net Sales of Licensed
Products were $20 million, 20% of the cost of the ad would constitute
Advertising and Promotion).

C. Disputes Regarding Royalties. In the event of any dispute between the parties
regarding the payment or computation of royalties, the Minimum A&P Amount, or
the A&P Shortfall Payment, Licensor may, at its discretion, have a Certified
Public Accountant of its own choice conduct an audit or audits during the term
of this Agreement, and for up to one year following termination of this
Agreement. Such audit(s) shall be made with particular reference to all
applicable terms of this Agreement, shall determine the total sales of products
for which Licensee is obligated to pay royalties and the total royalties due
and/or the total amount of

 

8

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Advertising and Promotion and the total A&P Shortfall Payment due. Licensor
shall pay all audit costs unless the audit discloses a shortfall of *** percent
(*** %) or more, in which case Licensee shall pay all audit costs. All records
of Licensee, as may reasonably be necessary to verify the audit, will be made
available to Licensor’s Certified Public Accountant upon its request.

D. Statements and Payments.

 

  (i) Licensee shall render quarterly reports to Licensor in conjunction with
the royalty payments, no later than thirty (30) days after the end of each
quarter. Such reports shall each contain the following information, nationally
and by Licensee’s sales regions, as appropriate, in a form reasonably
satisfactory to Licensor:

 

  (a) gross sales of Licensed Products during the quarter;

 

  (b) Net Sales of Licensed Products during the quarter;

 

  (c) unit sales by Licensed Product during the quarter;

 

  (d) Advertising and Promotion during the quarter (national only);

 

  (e) distribution, retail pricing and share data for Licensed Products;

 

  (f) a computation of the royalty payment due to Licensor for the quarter
(national only); and

 

  (g) Licensee’s analysis of business results for the Licensed Products for the
quarter, in a form reasonably adequate to inform Licensor of the state of
Licensee’s business contemplated by this Agreement.

If there are no sales to report in any given quarter, Licensee shall render a
report so advising Licensor no later than thirty (30) days after the end of any
such quarter.

 

  (ii) The quarterly report shall be accompanied by a check payable to Licensor
or its designee for any royalty amounts due.

 

  (iii) By no later than September 30 of the succeeding Year, Licensee shall
provide Licensor with a final accounting of all sums due for the prior Year and
a statement from Licensee’s Controller certifying the accuracy and consistency
of the quarterly reporting given to Licensor by Licensee during the Year then
ended. By no later than October 15 of the subsequent Year, Licensee or Licensor,
as applicable, shall make any additional payment or refund necessary in light of
the final accounting.

 

9

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

E. Records. Licensee shall maintain for a period consistent with Licensee’s
normal retention practices, complete and accurate records and accounts covering
the transactions related to this Agreement. Such records and accounts shall be
kept in accordance with generally accepted accounting procedures and principles.
Licensee shall make such records and accounts available for inspection and audit
at Licensor’s expense during the term of this Agreement and for one (1) year
thereafter; provided that, (i) Licensor may conduct such inspection and audit no
more than one (1) time per year, and any such inspection and audit shall be
conducted during reasonable business hours and upon reasonable notice by
Licensor or its nominees; and (ii) Licensee shall not be obligated to provide
access to any records for longer than their normal retention periods.

6. Restricted Formulas and Recipes.

A. Restricted Formulas. The formula for the crust shall be and remain the sole
and exclusive property of Licensee, and Licensor shall acquire no rights in or
to said formula by virtue of this Agreement. The parties acknowledge that either
party may use the barbecued chicken used with the Barbecued Chicken Licensed
Product during or after the term of this Agreement without any payment or
liability to the other.

 

  (i) During the term of this Agreement, and thereafter, Licensor shall not use
or license the Restricted Formulas. Licensee acknowledges that the formulas for
Licensor’s existing restaurant products are not Restricted Formulas. Licensor
(and its franchisees and licensees) may sell Licensor’s existing restaurant
products and new restaurant products from or through Licensor owned restaurants
and restaurants owned by Licensor’s franchisees and other licensees.

 

  (ii) During the term of this Agreement, and thereafter, except as provided in
Section 7, Licensee shall not use the Restricted Formulas with any Remote
Trademarks.

 

  (iii) The royalty for Licensee’s use of the Restricted Formulas in accordance
with the terms of this Agreement with Remote Trademarks shall be *** Percent
(*** %) of the royalty to which Licensor would have been entitled if the
Restricted Formula Products distributed under Remote Trademarks had instead been
distributed under the Licensed Trademarks.

 

  (iv) If either party sells a product prohibited pursuant to the provisions of
this Section 6A based upon its good faith belief that such product is not a
Restricted Formula Product, the other party’s sole remedies shall be (a) the
payment of the royalty set forth in Section 6A(iii) and (b) an order directing
the party to discontinue or reformulate the prohibited product within a
reasonable period of time as determined by the Arbitrator.

 

10

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Restricted Recipes. Restricted Recipes shall be subject to the restrictions
and royalty obligations set forth in this Section 6B, and in Section 7, if and
only if they include each of the individual ingredients listed on Exhibit E
hereto or, with respect to new Products, each of the individual ingredients
listed in the document executed by both parties designating them as Restricted
Recipes.

 

  (i) Except as provided in Section 7, Licensee shall not use the Restricted
Recipes with any Restricted Trademarks in any of the Top Fifty DMA’s during the
two (2) year period commencing with the introduction of the corresponding
Licensed Product. Except as provided in Section 7, Licensee shall not use the
Restricted Recipes with any Restricted Trademarks in DMA’s where Licensor
maintains a Restaurant Presence during the two (2) year period commencing two
(2) years after and concluding four (4) years after the introduction of the
corresponding Licensed Product. If Licensee uses Restricted Recipes with
Restricted Trademarks during the third or fourth year after the introduction of
the corresponding Licensed Product, Licensee shall pay Licensor the royalty set
forth in Section 6B(iii) on such Restricted Recipe Products sold in DMA’s where
Licensor does not maintain a Restaurant Presence. (By way of example only, if
Licensee introduces a Restricted Recipe Licensed Product on August 1, 1998,
Licensee may not introduce a corresponding Restricted Recipe Product using a
Restricted Trademark into any Top 50 DMA until after July 31, 2000 or into any
DMA in which Licensor maintains a Restaurant Presence between August 1, 2000 and
July 31, 2002; and if Licensee introduces such a Restricted Recipe Product into
any DMA’s where Licensor does not maintain a Restaurant Presence on January 1,
2001, Licensee will pay the prescribed royalty on such Restricted Recipe
Products sold in DMA’s where Licensor does not maintain a Restaurant Presence
until July 31, 2002.) Except as expressly provided in this Section 6B(i),
Licensee may use Restricted Recipes with Restricted Trademarks without liability
or payment to Licensor.

 

  (ii) During and after the term of this Agreement, Licensee may use the
Restricted Recipes with Nonrestricted Trademarks. Except as provided in
Section 7, if Licensee uses a Restricted Recipe with Nonrestricted Trademarks
during the two (2) year period commencing with the introduction of the
corresponding Licensed Product, Licensee shall pay Licensor the royalty set
forth in Section 6B(iii) on such Restricted Recipe Products sold in DMA’s where
Licensor maintains a Restaurant Presence. (By way of example only, if Licensee
introduces a Restricted Recipe Licensed Product on August 1, 1998, Licensee
would pay the prescribed royalty on any corresponding Restricted Recipe Products
using Nonrestricted Trademarks sold by it in DMA’s where Licensor maintains a
Restaurant Presence through July 31, 2000). Except as expressly provided in this
Section 6B(ii), Licensee may use Restricted Recipes with Nonrestricted
Trademarks without liability or payment to Licensor.

 

11

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (iii) The royalty for Licensee’s use of the Restricted Recipes in accordance
with the terms of this Agreement with Remote Trademarks shall be *** Percent
(*** %) of the royalty to which Licensor would have been entitled if the
Restricted Recipe Product distributed under the Remote Trademark had instead
been distributed under the Licensed Trademarks.

 

  (iv) With the exception of the Restricted Recipes, Licensee shall be entitled
to use the recipes for the Licensed Products in connection with pizza products
bearing Remote Trademarks during the term of this Agreement and thereafter
without payment or liability to Licensor, so long as Licensee does not use the
Restricted Formulas for such Products except in accordance with the terms of
this Agreement.

 

  (v) If Licensee sells a product prohibited pursuant to the provisions of this
Section 6B based upon its good faith belief that sales of such product not
prohibited thereunder, Licensor’s sold remedies shall be (a) the payment of
royalty set forth in Section 6B(iii) and (b) an order directing Licensee to
discontinue or change the recipe of the prohibited product within a reasonable
period of time as determined by the Arbitrator.

C. Calculation of Royalties for Restricted Recipe Products or Restricted Formula
Products. In no event shall sales of Licensed Products, Restricted Formula
Products or Restricted Recipe Products be aggregated to determine the applicable
royalty rates pursuant to Section 5, nor shall Licensee be obligated to pay more
than one royalty for any product.

 

  (i) If Licensee is obligated pursuant to the provisions of this Section 6 or
Section 7 to pay royalties on Restricted Recipe Products or Restricted Formula
Products, the royalty for such products shall be determined by separately adding
together the Net Sales during the prior Year of all Restricted Recipe Products
and Restricted Formula Products for which Licensee is obligated to pay royalties
(each calculated as a separate category) and multiplying those separate sums by
the applicable royalty rate set forth in Section 5A, as adjusted pursuant to the
provisions of 6A(iii) or 6B(iii).

 

  (ii) If Licensee, in accordance with the terms of this Agreement, uses
Restricted Formulas with Remote Trademarks on Restricted Recipe Products, then
Licensee shall pay to Licensor only Restricted Formula royalty. Licensee shall
not be obligated to pay both a Restricted Formula royalty and a Restricted
Recipe royalty for the same product bearing Remote Trademarks.

 

  (iii) In no event shall Licensee be obligated to pay any royalty in addition
to that provided in Section 5A for use of a Restricted Formula or a Restricted
Recipe in connection with the Licensed Products.

 

12

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

7. Post-Termination Rights and Obligations.

A. Termination for Cause.

 

  (i) If Licensor, acting pursuant to the provisions of Section 4C, terminates
this Agreement for cause, then:

 

  (a) If this Agreement is terminated for a Material Breach pursuant to the
provisions of Section 16(B), Licensee shall discontinue all use of the Licensed
Trademarks within the time determined by the Arbitrator. The Arbitrator’s order
shall provide a reasonable period of time under the circumstances, in no event
to exceed one hundred twenty (120) days, for Licensee, if it chooses to do so,
to continue to use the Licensed Trademarks as provided herein in order to
transition the Licensed Products to Remote Trademarks; provided, however, that
if the Arbitrator determines the Licensee’s Material Breach or its failure to
cure was willful and deliberate, or that Licensee’s continued use of the
Licensed Trademarks will cause serious and irreparable injury to Licensor, the
Arbitrator may order Licensee to discontinue all use of the Licensed Trademarks
immediately.

 

  (b) If the Agreement is terminated pursuant to the provisions of
Section 4C(iii), Licensee shall have one hundred twenty (120) days after the
effective date of termination to discontinue use of the Licensed Trademarks.

 

  (c) If Licensee uses a Restricted Formula within ten (10) years after the
introduction of the corresponding Licensed Product, it shall pay to Licensor the
royalty set forth in Section 6A(iii) until ten (10) years after the introduction
of the corresponding Licensed Product.

 

  (d) Licensee’s obligation to pay royalties for Restricted Recipe Products in
distribution as of the date of termination shall continue for any applicable
remaining period of time under Section 6B, but Licensee shall not be subject to
any restrictions on its right to use Restricted Recipes, including but not
limited to use of Restricted Recipes with Restricted Trademarks, nor shall
Licensee be obligated to make payments with respect to any Restricted Recipe
Products first distributed by Licensee after termination.

 

  (e) Effective immediately upon termination, Licensor shall be permitted to use
or license the Licensed Trademarks on food products, including but not limited
to Products and Competing Products in the Licensed Channel; provided, however,
that in no event may such Competing Products bearing the Licensed Trademarks be
marketed, distributed or sold by Licensor or its licensee at any time during
which Licensee is authorized to use the Licensed Trademarks.

 

13

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (ii) If Licensee, acting pursuant to the provisions of Section 4C, terminates
this Agreement for cause, then:

 

  (a) Licensee shall be permitted to continue to use the Licensed Trademarks on
the Licensed Products which were being distributed by Licensee at time of
termination, or for which Licensee had taken significant steps, prior to
termination, to introduce during the year following termination, for one
(1) year after the date of termination without liability or payment to Licensor.
All such use must continue to be in a form approved by Licensor pursuant to this
Agreement. During that period, Licensee shall also be permitted to use the
Licensed Trademarks in connection with Remote Trademarks in a manner intended to
facilitate the transfer of the equity established in the Licensed Products to
the Remote Trademarks for up to six months.

 

  (b) Licensee shall be permitted to use the Restricted Formulas for a period of
one (1) year after termination without payment or liability to Licensor. If
Licensee uses a Restricted Formula during the period commencing one (1) year
after termination and ending ten (10) years after the introduction of the
corresponding Licensed Product, it shall pay to Licensor the royalty set forth
in Section 6A(iii) until ten (10) years after the introduction of the
corresponding Licensed Product,

 

  (c) Licensee shall be permitted to use the Restricted Recipes, including but
not limited to use on Restricted Recipe Products distributed prior to
termination, in perpetuity without payment or liability to Licensor.

 

  (d) Licensor shall not use or license the Licensed Trademarks on Competing
Products in the Licensed Channel for a period of one (1) year after Licensee’s
last use of the Licensed Trademarks as permitted under this Agreement.

 

  (e) If the Arbitrator determines that Licensor has used its power of approval
to frustrate or impede Licensee’s rights hereunder, he or she may extend
Licensee’s right to use the Licensed Trademarks, and the restrictions on
Licensor’s right to use or license the Licensed Trademarks, as necessary to
achieve the ends of this Section 7A(ii).  

 

14

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Termination Other Than for Cause.

 

  (i) For so long as Licensee has the right, pursuant to Section 5A(iii), to
prevent termination other than for cause by paying the Royalty Shortfall
Payment, Licensor may not terminate this Agreement other than for cause unless
Net Sales of Licensed Products for the prior Year were less than the Royalty
Shortfall Threshold and Licensee does not make the Royalty Shortfall Payment to
Licensor by October 15 of the succeeding Year.

 

  (ii) After the expiration of Licensee’s right, pursuant to Section 5A(iii), to
prevent termination other than for cause by paying the Royalty Shortfall
Payment, Licensor may terminate this Agreement other than for cause as provided
in Section 4B,

 

  (a) without payment to Licensee if Licensee’s sales for the prior Year did not
meet or exceed the Royalty Shortfall Threshold, or

 

  (b) if Licensee’s sales for the prior Year did meet or exceed the Royalty
Shortfall Threshold and Licensor unconditionally agrees to buy back from
Licensee the business that is the subject of this Agreement (i.e., the business
of manufacturing, marketing, distributing and selling Licensed Products),
including the rights granted under this Agreement, for *** Percent (*** %) of
the fair market value of such business pursuant to the procedures set forth in
Section 4C(iv)(y).

 

  (iii) If Licensor is permitted to terminate this Agreement other than for
cause, and Licensor does so, then:

 

  (a) Licensee shall discontinue all use of the Licensed Trademarks by no later
than the end of the then-current term.

 

  (b) Licensee shall be permitted to use the Restricted Formulas for a period of
one (1) year after termination without payment or liability to Licensor. If
Licensee uses a Restricted Formula during the period commencing one (1) year
after termination and ending ten (10) years after the introduction of the
corresponding Licensed Product, it shall pay to Licensor the royalty set forth
in Section 6A(iii) until ten (10) years after the introduction of the
corresponding Licensed Product.

 

  (c) Licensee shall be entitled to use the Restricted Recipes, including but
not limited to use on Restricted Recipe Products distributed prior to
termination, in perpetuity without liability or payment to Licensor.

 

15

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (d) Licensor shall not use or license the Licensed Trademarks on Competing
Products in the Licensed Channel at any time prior to six (6) months after the
effective date of termination.

 

  (iv) If Licensee terminates this Agreement other than for cause, then:

 

  (a) Licensee shall discontinue all use of the Licensed Trademarks by no later
than the end of the then-current term.

 

  (b) If Licensee uses a Restricted Formula within ten (10) years after the
introduction of the corresponding Licensed Product, it shall pay to Licensor the
royalty set forth in Section 6A(iii) until ten (10) years after the introduction
of the corresponding Licensed Product.

 

  (c) Licensee’s obligation to pay royalties for Restricted Recipe Products in
distribution as of the date of termination shall continue for any applicable
remaining period of time under Section 6B, but Licensee shall not be subject to
any restrictions on its right to use Restricted Recipes, including but not
limited to use of Restricted Recipes with Restricted Trademarks, nor shall
Licensee be obligated to make payments with respect to any Restricted Recipe
Products first distributed by Licensee after termination.

 

  (d) Commencing on the effective date of termination, Licensor shall be
permitted to use or license the Licensed Trademarks on food products, including
but not limited to Products and Competing Products, in the Licensed Channel.

C. Order of Precedence. The provisions of this Section 7 relating to
post-termination payments shall supersede any conflicting provisions of Sections
6A and 6B.

D. “Use” of Licensed Trademarks, Restricted Formulas and Restricted Recipes. As
used in this Section 7 and in Section 6, the Licensed Trademarks or a Restricted
Formula or Restricted Recipe shall be deemed to be in “use” or “introduced”
commencing on the first date on which products bearing or using the Licensed
Trademarks or the Restricted Formula or Restricted Recipe, as applicable, are
shipped in commercial quantities from the party making such use or introduction
to a third party not acting under that party’s direction or control (e.g., a
retailer, but not a distributor). A party shall be deemed to have discontinued
“use” of the Licensed Trademarks, or a Restricted Formula or Restricted Recipe
on the last date on which products bearing or using the Licensed Trademarks or
the Restricted Formula or Restricted Recipe, as applicable, are shipped to such
a third party. Without in any way limiting the generality of the foregoing, the
Licensed Trademarks or a Restricted Formula or Restricted Recipe shall not be
deemed to be in “use” by a party if products bearing or using the Licensed
Trademarks or a Restricted Formula or Restricted Recipe are on display or sale
or in the possession or control of a third party not acting under the party’s
direction or control after the party has otherwise discontinued use.

 

16

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

8. Quality Standards and Control.

A. Quality Standards. Licensee shall use commercially reasonable efforts to
ensure that the Licensed Products manufactured, distributed and sold by Licensee
will be of high quality. Licensee shall apply quality and quality assurance
standards to the manufacture, distribution and sale of the Licensed Products
that are substantially consistent with those standards that Licensee applies to
its frozen pizzas sold under the Restricted Trademarks. To ensure that the
Licensed Products are consistent with the requirements of this Agreement,
Licensee will:

 

  (i) notify Licensor if it enters into an agreement with a co-packer to
manufacture Licensed Products;

 

  (ii) permit Licensor or its representatives, upon reasonable notice and no
more than two (2) times per calendar year, to visit the premises (including
those of subcontractors or co-packers, to the extent Licensee, using
commercially reasonable efforts, can obtain consent from such subcontractors or
co-packers for such a visit) where the Licensed Products are being manufactured,
packaged, stored or distributed, during regular business hours, for the purpose
of inspecting manufacturing and distribution practices and of determining
Licensee’s maintenance of sanitary and healthful conditions and standards of
quality in connection with the manufacture and storage of the Licensed Products.
During such inspections, Licensor shall have the right to collect reasonable
quantities of samples for purposes of inspection or analysis which Licensor may
deem appropriate;

 

  (iii) upon Licensor’s reasonable request, at the expense of Licensee, provide
Licensor or its representatives with a reasonable quantity of samples of
finished Licensed Products;

 

  (iv) take commercially reasonable steps consistent with its existing policies
to ensure that all Licensed Products sold to the end consumer remain fresh and
wholesome in the packaging and, to achieve this end, use commercially reasonable
efforts consistent with its existing policies to refrain from selling and from
permitting to remain available for sale, stale or otherwise inferior Licensed
Products. All Licensed Products packaged by Licensee shall be code dated to
permit the calculation of the date when the Licensed Product should be removed
from retail stores due to age;

 

  (v) ensure that all Licensed Products sold to the end consumer are
manufactured in compliance with all applicable laws and regulations; and

 

  (vi) keep complete records for a period consistent with Licensee’s normal
retention practices, regarding the quantity and quality of the Licensed Products
sold and distributed by Licensee and permit Licensor’s agents to have access to
such records during regular business hours, upon reasonable notice and no more
than two (2) times each calendar year.

 

17

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Consumer Complaints. Licensee shall display on the packaging of the Licensed
Products a toll free (i.e., “1-800” or “1-888”) telephone number hotline
established and operated by Licensee and dedicated to receiving complaints and
inquiries related to the Licensed Products. Licensee shall use efforts
consistent with Licensee’s customary policies and practices with respect to
Licensee’s own brands to resolve such complaints and inquiries. Licensor shall
promptly notify Licensee of any end user customer complaints made to Licensor
that involve claims of adverse health effects, contamination or adulteration of
the Licensed Products. With respect to other end user customer complaints
relating to the Licensed Products that are made to Licensor, Licensor shall be
entitled, in addition to any measures taken by Licensor at its own expense, to
request that Licensee take appropriate steps, consistent with Licensee’s
policies for resolving such consumer complaints relating to its pizza products
sold under the Restricted Trademarks. Licensee shall provide Licensor with a
quarterly log of all positive and negative incidents or consumer complaints
called in to the hotline and Licensee shall immediately notify Licensor of any
serious consumer or product quality issues in relation to the Licensed Products
coming to Licensee’s attention.

C. Recalls and Withdrawals. Licensee shall immediately notify Licensor, and
Licensor shall immediately notify Licensee, if Licensee or Licensor, as the case
may be, reasonably determines at any time that any Licensed Products are or may
be contaminated or adulterated, pose a health risk or are not or may not be in
compliance with applicable federal, state or local laws or regulations. In
addition, each of Licensee and Licensor shall promptly notify the other party in
the event of any governmental or regulatory inquiry, investigation or action
with respect to any Licensed Products. Licensee shall have, subject to
consultation with Licensor, the exclusive right to take any action it reasonably
determines to be appropriate with respect to such Licensed Products, including
but not limited to recalling or withdrawing such Licensed Products, making a
public announcement with respect to such Licensed Products or notifying any
governmental or regulatory authority in connection therewith. Licensor and
Licensee shall consult on a regular and frequent basis and otherwise cooperate
in good faith with each other in connection with any such situation.
Notwithstanding the foregoing, if Licensee elects not to recall or withdraw such
Licensed Products, and Licensor has a reasonable and good faith belief that a
health risk associated with such Licensed Products would give rise to a
significant probability of death or serious health injury, then Licensor may
request by notice promptly confirmed in writing (a “Withdrawal Request”) that
Licensee shall conduct a withdrawal of such Licensed Products. In the event of
such a Withdrawal Request, Licensee shall promptly take appropriate steps to
effect a withdrawal of such Licensed Products. The costs and expense of such a
withdrawal shall be paid by Licensor unless Licensor, in accordance with the
procedures set forth in Section 16, demonstrates that failure to have effected
such withdrawal would have resulted in death or a serious health injury.
Licensor shall promptly inform Licensee in the event of any governmental or
regulatory inquiry, investigation or action or public health issue related to
products sold under the Licensed Trademarks outside of the Licensed Channel
which is likely to have a material effect on the business of Licensee hereunder.

 

18

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

9. Brand Positioning and Trademark Usage.

A. Brand Positioning. Licensee and Licensor will work together to develop the
brand positioning for the Licensed Products, and Licensor will have the right to
review and approve Licensee’s brand positioning for the Licensed Products to
ensure that the brand positioning for the Licensed Products does not conflict
with Licensor’s overall brand positioning for products bearing the Licensed
Trademarks, or denigrate Licensor’s restaurants or any other products bearing
the Licensed Trademarks, or directly encourage consumers to purchase the
Licensed Products instead of visiting Licensor’s restaurants. Licensee shall be
primarily responsible for initial development of brand positioning for Licensed
Products and shall supervise any advertising, design, packaging, promotion or
similar agencies responsible for the development of Materials. Licensee shall
confer with Licensor, and share appropriate documents with Licensor (including,
e.g., brand positioning and advertising or promotion strategy documents),
developed prior to the creation of Materials in order to obtain Licensor’s
approval of the planned brand positioning, and shall share as appropriate draft
executions (e.g. storyboards) with Licensor in order to apprise Licensor of the
development of Materials. Licensee will provide any and all test and research
results relating to Licensee’s plans with respect to the Licensed Products to
Licensor prior to making decisions which Licensor has a right to approve based
on such results.

B. Trademark Usage. Licensee shall not use the Licensed Trademarks in any manner
to disparage Licensor (or other parties’ licensed use of the Licensed
Trademarks) or the reputation of Licensor nor take any action which will harm or
jeopardize the Licensed Trademarks, or Licensor’s ownership thereof, in any way.
Except for the phrase “sold [or distributed] by Kraft Pizza Company” [or KPC,
Inc.] (or a comparable phrase), and except as otherwise provided in this
Agreement, Licensee shall not use any trademark of any party other than Licensor
on the Licensed Products without the express written consent of Licensor. Except
as provided elsewhere in this Agreement, subsequent to termination of this
Agreement, Licensee shall discontinue all use of the Licensed Trademarks.
Licensee shall not use the Licensed Trademarks in any corporate designation,
trade name or the like and, except as provided elsewhere in this Agreement,
shall not use any other trademark, corporate designation, trade name or
composite designation of any kind or character in conjunction with the Licensed
Trademarks without prior written approval from Licensor.

C. Approved Materials. Licensee’s labels for the Licensed Products are set forth
in Exhibit D attached hereto and incorporated herein, and by execution of this
Agreement, Licensor approves of such labels. Licensee may change previously
approved Materials without approval from Licensor only if such changes do not
materially affect the form or appearance of the Licensed Trademarks and
legend(s) on the Materials or otherwise significantly change the net commercial
impression of the Materials. Licensee will use reasonable efforts to involve
Licensor at an early stage of the development of new labels.

D. Approval of New Materials. Except as provided in Section 9C, Licensee shall
submit all Materials to Licensor for review and approval prior to any testing,
research, sale, distribution, or publication, respectively, thereof. Licensor’s
review and approval shall be limited to ensuring that the Materials are
consistent with the approved brand positioning and that Licensee’s use of the
Licensed Trademarks is consistent with existing Materials or otherwise
consistent with Licensor’s reasonably prescribed standards for usage of the
Licensed

 

19

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Trademarks. Licensor’s approval as to the form and appearance of the Licensed
Trademarks is in Licensor’s sole discretion. Licensor’s approval as to whether
the Materials are consistent with the approved brand positioning shall be
reasonable. If Licensor and Licensee disagree whether Materials are consistent
with the approved brand positioning, Licensee may conduct appropriate consumer
research, and if the research demonstrates that the Materials are consistent
with the approved brand positioning, they shall be deemed approved by Licensor.
Licensor shall have the right to add a reasonable number of additional questions
to any research commissioned by Licensee to determine whether Materials are
consistent with the approved brand image. If Licensor and Licensee disagree as
to whether the research demonstrates that the Materials are consistent with the
approved brand positioning, that dispute may be arbitrated pursuant to the
provisions of Section 16B; provided, however, that in no event shall such a
dispute be deemed a Material Breach. Licensor shall respond to requests for
review and approval promptly according to the circumstances. If Licensor does
not respond promptly (but in no event less than five (5) business days after
Licensor’s receipt of Licensee’s request), Licensee may notify Licensee in
writing of its need for immediate response and Licensor shall respond within
five (5) business days from its receipt of notice. If Licensor does not respond
within such additional five (5) business day period, Licensor will be deemed to
have approved such Materials and Licensee shall be free to use the Materials as
submitted; provided that to the extent Licensor’s approval process reasonably
requires a trademark search, and Licensor conducts such a search, the period for
Licensor’s review shall be extended by a reasonable period of time. Licensor’s
review of Materials shall be conducted in good faith and shall not constitute a
certification by Licensor that such Materials are in accordance with applicable
labeling laws or regulations. Licensee shall be at all times responsible for
ensuring that all Materials for the Licensed Products comply with such laws and
regulations.

E. Samples. At the reasonable request of Licensor, Licensee shall provide
Licensor with a reasonable number of copies, photographs, or reasonable
quantities of samples of approved Materials.

F. Changes to the Licensed Trademarks. Licensor shall have the right at any time
to make additions to, deletions from, and changes to any or all of the Licensed
Trademarks at its sole and complete discretion; provided, however, that Licensor
shall make only additions, deletions and changes that Licensor has adopted for
use in connection with its restaurant business and shall give Licensee
reasonable prior written notice thereof

 

  (i) Except as provided in Section 9F(ii), Licensee shall, after receipt of
written notice from Licensor, adopt and begin using any and all such additions,
deletions and changes as soon as reasonably practicable after Licensor’s
adoption thereof. Licensor shall pay or reimburse Licensee for Licensee’s
reasonable costs associated with adopting and using any such additions,
deletions and changes beyond the first such addition, deletion or change in any
three (3) year period. Notwithstanding anything to the contrary in this
Section 9F(i), if Licensor requires any such addition, deletion or change,
Licensee shall be entitled to distribute and sell previously approved Licensed
Products, and to use previously approved Materials, while adopting the
additions, deletions and changes prescribed by Licensor.

 

20

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (ii) If, pursuant to the provisions of Section 16B, the Arbitrator determines
that Licensor’s changes to the Licensed Trademarks significantly impair the
value of the rights granted to Licensee hereunder, or would require Licensee to
incur significant Advertising and Promotion expense in excess of the Minimum A&P
Amount to transfer the equity established in the Licensed Products to the
Licensed Trademarks as changed by Licensor, Licensee shall be entitled to
terminate this Agreement for cause pursuant to the provisions of Section 7A(ii).

G. Price Positioning. Licensee agrees to consult with Licensor with respect to
price positioning for Licensed Products and acknowledges that it is the
intention of the parties that Licensee will not price the Licensed Products in a
manner likely to detract from their premium positioning. Notwithstanding the
foregoing, pricing for Licensed Products shall be as determined by Licensee in
its sole discretion.

10. Coordinated Marketing Efforts.

A. Coordination. In order to maximize sales of Licensed Products, the parties
agree to work together to coordinate their marketing efforts with respect to
their respective products sold under the Licensed Trademarks. Notwithstanding
the foregoing, except as expressly provided herein, neither party shall be
obligated to undertake any specific marketing effort or conduct any research on
its own or in conjunction with the other party.

 

  (i)

Licensor will advise Licensee of its advertising, marketing and promotional
plans, as well as any geographic expansions or other new locations, new product
offerings, or other similar plans sufficiently in advance (but no less than 30
days) to enable Licensee to evaluate whether such action offers an opportunity
for it to discuss with Licensor the possibility of participating in or adopting
such action and coordinating its own actions. Licensor will provide Licensee
with information relating to the relative sales figures for its pizza products
on a system-wide basis (or as Licensor may from time to time compile such
information) in order to assist Licensee in evaluating potential new Licensed
Products and will reasonably cooperate in the development of new Licensed
Products. Licensor will provide annual and quarterly marketing plans to
Licensee, including planned spending by type of media by DMA. For so long as
they are officers or employees of or consultants to Licensor, Licensor will make
Larry Flax and Rick Rosenfield available no fewer than twelve (12) days per year
for significant advertising, promotion and public relations activities (e.g.
photo shoots in the Los Angeles area, filming for television ads, national trade
shows or television appearances, appearances in connection with significant
market expansions). Licensee shall be responsible for any travel expenses
associated with any such activities

 

21

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

primarily or exclusively in support of the Licensed Products. Nothing herein
shall obligate Licensor to take any action (including without limitation the
expenditure of advertising funds) that affects any national, regional or local
advertising or marketing fund or cooperative funds established for Licensor’s
franchised or licensed restaurants.

 

  (ii) Licensee will advise Licensor of its advertising, marketing and
promotional plans, as well as any planned geographic expansion, potential new
Licensed Products or other similar plans sufficiently in advance (but no less
than 30 days) to enable Licensor to evaluate whether such action offers an
opportunity for it to discuss with Licensee the possibility of participating in
or adopting such action and coordinating its own actions. Licensee will provide
annual and quarterly marketing plans to Licensor, including spending by type of
media by DMA, if available, or by Licensee’s sales region, if not.

B. Meetings. In order to work together and to maximize the potential of the
business contemplated by this Agreement, the parties shall have the following
regular meetings, which shall be attended by at least Licensor’s Chief Marketing
Officer and Licensee’s Chief Marketing Officer for the Licensed Products:

 

  (i) an annual meeting to discuss the strategy of both businesses, their
respective products, those products under development and potential new
products; brand positioning and advertising and communications strategies, and
any competitive dynamics or quality issues affecting the proposed strategies;
key strategic and operating issues and the coming year’s business plans; and
joint promotional and product development activities;

 

  (ii) a semi-annual meeting to discuss specific matters such as project
initiatives, promotions, launches, new recipe development, competitive analyses
and both patties’ marketing plans and strategies; the results of qualitative and
quantitative consumer and market research for the products; and share data for
the products; and

 

  (iii) additional meetings may be initiated by either party when any new
product or significant business initiative is contemplated.

 

  (iv) Meetings will be held alternately in Glenview, Illinois and Los Angeles,
California unless otherwise agreed to by the parties. Each party shall use its
best efforts to secure the attendance of all other appropriate personnel,
including from outside agencies, at such meetings to ensure a full understanding
of the parties’ respective businesses and cultures.

 

22

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

11. Changes to Licensed Products.

A. Current Products. The current list of Products is attached hereto as
Exhibit B and the Product Standards and Formulas therefor are attached as
Exhibit C and by execution of this Agreement Licensor approves them. Licensee
may discontinue any Licensed Product without prior approval by Licensor.

B. New Products. Licensor shall have the right to review and approve the
introduction of any new Licensed Products, which approval shall not be
unreasonably withheld or delayed. With respect to new Licensed Products,
Licensor shall approve such Licensed Products if they are the same as or similar
to items offered in Licensor’s restaurant business and Licensee has developed
Product Standards and Formulas therefor that are as similar to Licensor’s
restaurant products as existing Licensed Products are to corresponding products
in Licensor’s restaurant business. Such approval shall be based upon the
parties’ judgment or, if the parties disagree, as demonstrated by appropriate
consumer research data. Recipes for new Licensed Products shall not be
Restricted Recipes unless the parties so agree and identify the specific
elements comprising the Restricted Recipe in writing.

C. Reformulations. Licensor shall have the right to review and approve the
introduction of any reformulated Licensed Products, which approval shall not be
unreasonably withheld or delayed. With respect to reformulations of existing or
later-approved Licensed Products, Licensor shall approve such reformulations if
the reformulated Licensed Products are substantially at parity to then existing
formulations based upon the parties’ judgment or, if the parties disagree, as
demonstrated by appropriate consumer research data.

D. Amendment. After Licensor has approved a new or reformulated Licensed
Product, Exhibit B and/or Exhibit C shall be amended or deemed to be amended to
reflect the changes approved by Licensor.

12. Confidentiality.

A. Information. Each party (the “Receiving Party”) shall regard as confidential
and proprietary all of the information communicated to it by the other party
(the “Disclosing Party”) in connection with this Agreement including but not
limited to information concerning equipment, processes, products, and data
compilation and analysis (the “Information”). Information shall at all times be
the property of Disclosing Party and the disclosure of Information to the
Receiving Party does not convey any right, title or license in the Information
to the Receiving Party. Receiving Party shall not, without Disclosing Party’s
prior written consent, at any time use such Information for any purpose other
than in connection with the performance of its obligations under this Agreement
or disclose any portion of such information to third parties; provided, however,
that Receiving Party may disclose Information on a “need-to-know” basis to
third-party suppliers (e.g., co-manufacturers or advertising agencies), with
Receiving Party to be responsible for any misuse or disclosure of such
Information by such third-party suppliers. Receiving Party shall disseminate
Information to its employees only on a “need-to-know” basis. Receiving Party
shall cause each of its employees who has access to such Information to comply
with the terms and provisions of this Section in the same manner as Receiving
Party is bound hereby, with Receiving Party remaining responsible for the
actions and disclosures of any such employees.

 

23

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Exceptions. Notwithstanding the provisions of Section 12A, Receiving Party’s
confidentiality obligations shall not apply to (a) information that, at the time
of disclosure, is, or after disclosure becomes part of the public domain other
than as a consequence of Receiving Party’s breach; (b) information that was
known or otherwise available to Receiving Party prior to the disclosure by
Disclosing Party; (c) information disclosed by a third party to Receiving Party
after the disclosure by Disclosing Party, if such third party’s disclosure
neither violates any obligation of the third party to Disclosing Party nor is a
consequence of Receiving Party’s breach; (d) information developed independently
by Receiving Party; (e) information that Disclosing Party authorizes, in
writing, for release; or (f) information that Receiving Party is legally
compelled to disclose, provided, however, that to the extent such party becomes
so legally compelled, it may only disclose such information if it shall first
have used reasonable efforts to, and, if practicable, shall have afforded the
other party and its affiliates the opportunity to obtain an appropriate
protective order, or other satisfactory assurance of confidential treatment, for
the information required to be disclosed. Without in any way limiting the
generality of the foregoing, in no event shall the varieties of Licensor’s
products, or the recipes therefor or ingredients thereof, be deemed to
constitute “Information.” Notwithstanding the provisions of this Section, in no
event shall any use of Restricted Formulas or Restricted Recipes pursuant to
this Agreement constitute unauthorized use or disclosure of Information.

C. Non-Solicitation. During the term of this Agreement, and for a period of one
(1) year following expiration or termination, neither party shall employ or make
an offer of employment to any employee of the other party who is or has in the
prior year been involved significantly in the business which is the subject of
this Agreement. The restrictions of this Section 12C shall apply only to Kraft
Pizza Company and California Pizza Kitchen, Inc. and not their respective
parents or affiliates.

13. Indemnification.

A. Licensee’s Indemnity. Licensee hereby indemnifies, and undertakes to defend
and hold Licensor, its officers, directors, employees, agents, affiliates,
parent, subsidiaries, successors and assigns, harmless from and against:

 

  (i) any and all claims, suits, losses, damages, costs, liabilities, and/or
expenses, including but not limited to reasonable attorneys’ fees, arising out
of any and all product liability claims and/or any other actions involving
Licensed Products, except claims that Licensee’s use of the Licensed Trademarks
in accordance with this Agreement infringes a third party’s proprietary rights;
and

 

  (ii) any and all claims, suits, losses, damages, costs, liabilities, and/or
expenses, including but not limited to reasonable attorneys’ fees, arising out
of Licensee’s breach of any representation or warranty made hereunder, or any
other act or deed, whether in contract or tort, committed or omitted by Licensee
hereunder.

 

24

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Licensor’s Indemnity. Licensor hereby indemnifies Licensee and undertakes to
defend and hold Licensee, its officers, directors, employees, agents,
affiliates, parent, subsidiaries, successors and assigns, harmless from and
against:

 

  (i) any and all claims, suits, losses, damages, costs, liabilities and/or
expenses, including but not limited to reasonable attorneys’ fees, arising out
of any and all claims arising out of Licensee’s use of the Licensed Trademarks
in accordance with this Agreement or other exercise of the rights granted to it
hereunder; and

 

  (ii) any and all claims, suits, losses, damages, costs, liabilities and/or
expenses, including but not limited to reasonable attorneys’ fees, arising out
of Licensor’s breach of any representation or warranty made hereunder, or any
other act or deed, whether in contract or tort, committed or omitted by Licensor
hereunder.

14. Licensor’s Title and Protection of Licensor’s Rights.

A. Licensor’s Title. Licensor represents and warrants that it owns the Licensed
Trademarks and that it has all requisite authority to enter into and perform its
obligations under this Agreement, and knows of no allegations that its use or
licensing of the Licensed Trademarks would infringe or violate the rights of any
third party. Licensee shall not at any time during the term of this Agreement
contest or aid others in contesting the validity of the Licensed Trademarks. If
Licensee enters into an agreement with any co-packer to manufacture the Licensed
Products, Licensee shall not convey any rights to the Licensed Trademarks to the
co-packer, and the co-packer’s sole permissible use of the Licensed Marks shall
be to apply them to the Licensed Products or other Materials for Licensee’s
benefit. Registration and renewal of the Licensed Trademarks are to be made and
maintained by Licensor.

B. Goodwill. Licensee acknowledges the substantial value of the goodwill
associated with Licensor’s Trademarks and agrees to use the Licensed Trademarks
in the form and manner prescribed by Licensor and as set forth in this
Agreement. Licensee’s use of the Licensed Trademarks and any goodwill generated
from the use of the Licensed Trademarks by Licensee shall inure to the benefit
of Licensor. Apart from this Agreement, Licensee shall hereafter neither acquire
nor claim any right, title, or interest of any kind or nature whatsoever in or
to the Licensed Trademarks or the goodwill associated therewith.

C. Legend. Licensee shall display the Licensed Trademarks only in such form and
manner as is specifically approved by Licensor pursuant to the provisions of
Section 9. Licensee shall not use the Licensed Trademarks in any way which may
reasonably give the impression that the Licensed Trademarks are owned by
Licensee. All Materials shall include a notice that the Licensed Trademarks are
owned and licensed by Licensor in a form approved in writing by Licensor. The
following form of notice is hereby approved by Licensor for use in the United
States:

CALIFORNIA PIZZA KITCHEN is a registered trademark

owned and licensed by California Pizza Kitchen, Inc.

 

25

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

15. Protection and Defense.

A. Execution of Instruments. Licensee agrees to execute, at Licensor’s
reasonable request and at Licensor’s expense, any and all instruments and things
as may be reasonably necessary or advisable to protect and maintain the
interests of Licensor in the Licensed Trademarks.

B. Notice of Infringement. Licensee shall promptly notify Licensor of any
apparent infringement of, challenge to Licensee’s use of; or any claim by any
person to any rights in, the Licensed Trademarks. Licensor shall promptly notify
Licensee of any apparent infringement of; or any claim by any person to any
rights in, the Licensed Trademarks that may materially adversely affect
Licensee’s use of the Licensed Trademarks under this Agreement.

C. Protection of the Licensed Trademarks. Licensor shall at all times have the
right to take whatever steps it deems necessary or desirable, in its sole
discretion, to protect the Licensed Trademarks from all harmful or wrongful
activities of third parties. Such steps may include, but are not limited to, the
filing and prosecution of: (i) litigation against infringement or unfair
competition by third parties, (ii) opposition proceedings against applications
for trademark or service mark registration for trademarks that are confusingly
similar to any one or more of the Licensed Trademarks, (iii) cancellation
proceedings against registration of trademarks that are confusingly similar to
any one or more of the Licensed Trademarks, and (iv) other appropriate
administrative actions. Licensee shall cooperate with Licensor, at Licensor’s
request, in any such actions. Except as otherwise set forth in this Section 15C,
Licensor shall be responsible for Licensee’s reasonable expenses incurred in
such cooperation.

 

  (i) In the case of an infringement or alleged infringement of the Licensed
Trademarks by a third party within the Licensed Channel, or otherwise affecting
Licensee’s rights under this Agreement, Licensee shall have the right to
participate at its own expense, including but not limited to by counsel selected
by Licensee, in any litigation or proceeding instituted by Licensor. Licensor
shall be entitled to all monetary damages and other benefits awarded in any such
litigation, except to the extent that such monetary damages or other benefits
directly relate to Licensee’s lost profits, in which case Licensee shall be
entitled to that portion of the monetary damages or other benefits directly
relating to Licensee’s lost profits.

 

  (ii) If Licensor declines to commence any litigation or proceeding against an
infringement or alleged infringement within the Licensed Channel or otherwise
affecting Licensee’s rights under this Agreement, Licensee may commence and
prosecute the litigation or proceeding at its own expense, and shall be entitled
to all monetary damages and other benefits received as a result. Licensor shall
cooperate with Licensee, at Licensee’s reasonable request, in any such actions,
and Licensee shall be responsible for Licensor’s reasonable expenses incurred in
such cooperation.

 

26

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

D. Allegations of Infringement. Licensor shall at all times have the right to
take whatever steps it deems necessary or desirable to defend all claims that
the use of the Licensed Trademarks infringes the rights of a third party.
Licensee shall have the right to participate in such defense at its own expense
to protect its rights under this Agreement relating to the Licensed Trademarks.
If Licensee is named as a party to such a claim and Licensor is not so named,
Licensor shall defend such action at its own expense, subject to Licensee’s
right to participate in such defense at its own expense. Each party shall
cooperate, at the other party’s reasonable request, in such defense, and the
requesting party shall be responsible for the cooperating party’s reasonable
expenses incurred in such cooperation.

E. Settlements. Licensee shall not enter into any agreement, consent order or
other resolution of a claim by or against a third party that affects the
Licensed Trademarks without Licensor’s prior written approval. To the extent
Licensor’s failure to approve such agreement, consent order or other resolution
would result in a materially adverse effect on Licensee’s use of the Licensed
Trademarks in accordance with this Agreement, Licensor’s approval shall not be
unreasonably withheld or delayed. Licensor shall not enter into any agreement,
consent order or other resolution of any claim by a third party that would
materially adversely affect Licensee’s rights under this Agreement without
Licensee’s prior written approval, which approval will not be unreasonably
withheld or delayed.

16. Alternate Dispute Resolution.

A. Mediation. If a dispute arises between the parties relating to this
Agreement, the parties agree to use the following procedures to resolve such
disputes; provided, however, that if either of the parties believes that such
dispute involves a Material Breach of this Agreement, it may at any time
commence arbitration pursuant to the provisions of Section 16B:

 

  (i) A meeting shall be held promptly between the parties, attended by
individuals with decision-making authority regarding the dispute, to attempt in
good faith to negotiate a resolution of the dispute.

 

  (ii) If, within thirty (30) days-after such meeting, the parties have not
succeeded in negotiating a resolution of the dispute, they will jointly appoint
a mutually acceptable neutral person not affiliated with either of the parties
(the “Neutral”) to act as a mediator. If the parties are unable to agree on the
Neutral within twenty (20) days, they shall seek assistance in such regard from
the Center for Public Resources, Inc. (“CPR”). The fees of the Neutral and all
other common fees and expenses shall be shared equally by the parties.

 

  (iii) The mediation may proceed in accordance with CPR’s Model Procedure for
Mediation of Business Disputes, or the parties may mutually establish their own
procedure.

 

27

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (iv) The parties shall pursue mediation in good faith and in a timely manner.
In the event the mediation does not result in resolution of the dispute within
sixty (60) days of the notice of intent to mediate, then, either party may
suggest another form of alternative dispute resolution (“ADR”). If the parties
cannot agree to a particular form of APR, the dispute shall be submitted to
arbitration pursuant to the provisions of Section 16B.

B. Arbitration. If either or both of the parties believe that the other has
committed a Material Breach of this Agreement, or if the parties are unable to
resolve a dispute through mediation, and are unable to agree to a particular
form of ADR, the dispute shall be resolved by arbitration in Chicago, Illinois
before a single arbitrator (the “Arbitrator) pursuant to the rules of the
American Arbitration Association. It is the intent of the parties to give the
arbitrator broad discretion in fashioning remedies in connection with disputes
arising hereunder, consistent with the letter and spirit of this Agreement and
the principles of fairness and equity.

 

  (i) Arbitration may be commenced at any time in the event of an alleged
Material Breach or seven (7) days after the conclusion of mediation, by either
party hereto giving written notice to the other party that such dispute has been
referred to arbitration under this Section. The Arbitrator shall be selected by
the joint agreement of the parties, but if they do not so agree within twenty
(20) days after the date of the notice referred to above, the selection shall be
made pursuant to the rules and from the panels of arbitrators maintained by The
American Arbitration Association.

 

  (ii) Any decision rendered by the Arbitrator shall be conclusive and binding
upon the parties hereto; provided, however, that any such award shall be
accompanied by a written opinion of the Arbitrator giving the reasons for the
award. This provision for arbitration shall be specifically enforceable by the
parties and the decision of the Arbitrator in accordance herewith shall be final
and binding and there shall be no right of appeal therefrom, unless and to the
extent that fraud or fraudulent inducement in connection with the arbitration
proceeding can be demonstrated.

 

  (iii) Each party shall pay its own expenses of arbitration and the expenses of
the Arbitrator shall be equally shared; provided, however, that if in the
opinion of the Arbitrator any claim or any defense or objection thereto was
unreasonable, the Arbitrator may assess, as part of the award, all or any part
of the arbitration expenses of the other party (including reasonable attorneys’
fees) and of the Arbitrator against the party raising such unreasonable claim,
defense, or objection.

 

  (iv)

With respect to any claim involving an alleged Material Breach of this
Agreement, the Arbitrator shall take such steps as he or she deems necessary,
including imposing appropriate deadlines, to be able to make a finding as to
whether there has been a Material Breach by no later than sixty (60) days from
the date of appointment. The Arbitrator shall make a

 

28

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

finding as to whether there has been a Material Breach by such date; provided,
however, that the Arbitrator may delay any written opinion for seven (7) days
and may conduct further proceedings or take additional time to determine
damages. If the Arbitrator determines that there has been a Material Breach, the
Arbitrator shall further determine the amount of time which the breaching party
will be allowed to cure the Material Breach. If the Arbitrator finds that the
breaching party’s breach was unjustified, willful and deliberate, he or she may
allow the breaching party no time in which to cure. If the non-breaching party
is not satisfied that the breaching party has cured within the time allowed by
the Arbitrator, it shall so notify the Arbitrator, and the Arbitrator shall have
fourteen (14) days in which to make a finding as to whether the breaching party
has cured. If the Arbitrator determines that the breaching party has failed to
cure, or allows the breaching party no time in which to cure, the non-breaching
party may terminate for cause, effective immediately upon notice to the
breaching party.

 

  (v) Any of the procedures and deadlines set forth herein may be amended at any
time pursuant to the written agreement of the parties.

 

  (vi) To the extent that arbitration may not be legally permitted hereunder, or
to the extent that either party will be irreparably injured by the other party’s
Material Breach of this Agreement, and a preliminary injunction is necessary to
prevent such injury, that party may commence a civil action in a court of
appropriate jurisdiction to resolve disputes hereunder. The jurisdiction of such
Court shall be limited solely to the granting of preliminary relief pending
resolution of such dispute pursuant to the provisions hereof and enforcement of
any final order granted by the Arbitrator hereunder, and in no event shall any
Court award any monetary relief.

C. Remedies. The Arbitrator shall be authorized to award compensatory damages to
remedy any losses suffered by either party relating to the business which is the
subject of this Agreement. The Arbitrator shall not be authorized to award to
any damages relating to losses suffered by or injuries to any business other
than that which is the subject of this Agreement (e.g., Licensor’s restaurant
business or Licensee’s business of selling any products under Remote
Trademarks). In no event shall the Arbitrator award any punitive or exemplary
damages, or any other relief intended to punish the breaching party or to
compensate the non-breaching party for any losses other than those specifically
authorized hereunder.

17. Assignability.

A. Binding Agreement. Unless assigned or transferred in violation of this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns. An assignment
or transfer in violation of the terms of this Agreement shall constitute a
Material Breach of this Agreement.

 

29

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Assignment. Except as provided in this Section 17B, neither party may assign
this Agreement or any of its rights hereunder without the prior written approval
of the other party. Either party may assign this Agreement, and all of its
rights and obligations hereunder, without the prior written approval of the
other party, only to (i) a subsidiary, parent or other corporate affiliate, or
(ii) except as provided in Section 4C, as a part of the sale of all or
substantially all of the business to which it relates (Licensor’s pizza
restaurant business or Licensee’s frozen pizza business).

18. Miscellaneous.

A. Representations and Warranties. Each of Licensee and Licensor hereby
represents and warrants to each other that (i) it has full corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder, (ii) this Agreement has been duly authorized by all necessary action
on its part; and (iii) neither execution of this Agreement by it nor performance
of its obligations hereunder will constitute a breach of any agreement to which
it is a party.

B. Force Majeure. Neither party to this Agreement shall be held liable for
failure to comply with any of the terms of this Agreement, nor shall any such
failure be deemed a default or give rise to a right to terminate this Agreement,
when such failure has been caused solely by fire, labor dispute, strike, war,
insurrection, government restrictions, or act of God beyond the control and
without fault on the part of the party involved, provided such party uses due
diligence to remedy such default.

C. Notices.

 

  (i) Any notice, demand or other communication required or permitted to be
given or made hereunder shall be in writing and shall be well and sufficiently
given or made if to the address set forth below and:

 

  (a) enclosed in a sealed envelope and delivered during normal business hours
on a Business Day and left with a receptionist or other responsible employee at
the relevant address set forth below in this Agreement;

 

  (b) sent by certified mail deposited in a post office within the United
States;

 

  (c) sent by facsimile or sent by other means of recorded electronic
communication during normal business hours on a Business Day and confirmed by
mail as aforesaid; or

 

  (d) sent by a reputable air courier for overnight delivery.

 

30

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  (ii) Any notice, demand or other communication so given or made shall be
deemed to have been provided and to have been received on:

 

  (a) the day of delivery, if delivered as aforesaid;

 

  (b) on the third Business Day after the postmark date thereof (excluding each
day during which there exists any general interruption of postal service due to
strike, lockout, labor disturbance or other cause), if mailed as aforesaid;

 

  (c) on the day of sending if sent by facsimile or other means of recorded
electronic communication (or on the next Business Day if sent on a day other
than a Business Day); or

 

  (d) on the air courier’s scheduled day of delivery if sent by air courier.

 

  (iii) All significant notices or other communications to be sent under this
Agreement, including notices pursuant to Sections 2D, 4B, 4C, 16B and 17B, shall
be sent to the parties at the following addresses, subject to each party’s right
to change its address for notice from time to time by giving notice in writing
of such change:

 

   If to Licensor:   

California Pizza Kitchen, Inc.

6053 West Century Boulevard

Suite 1100

Los Angeles, CA 90045

Attention: President

with copy addressed to General Counsel

at the same address

   If to Licensee:   

Kraft Pizza Company

Kraft Court

Glenview, IL 60025

Attention: President

with copy to Director of Legal Services

at the same address

 

  (iv) Notwithstanding the foregoing, routine notices and communications
hereunder (e.g., quarterly reports, requests for review of Materials and the
like) may be sent to employees of the other party responsible therefor.

D. Survival. The provisions of Sections 4C, 5C, 5D, 5E, 6, 7, 12, 13, 16, 18C,
18D, 18E, 18F, 18G, 18H, 18I, 18J, and 18M hereof shall survive any termination
of this Agreement.

E. Relationship. Nothing herein shall create, be deemed to create or be
construed as creating any partnership, employer-employee, joint venture,
franchise or agency relationship between the parties hereto or shall be deemed
to render either party liable for any of the debts or obligations of the other.
Neither party shall in any way be considered an agent or representative of the
other in any dealings with any third party, and neither of the parties hereto
nor any of their employees or agents shall have the power or authority to bind
or obligate the other party.

 

31

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

F. Sole Agreement. This Agreement and the Exhibits attached hereto and
incorporated by this reference constitute and contain the entire agreement of
the parties hereto relating to the subject matter hereof and no oral or written
statements, representations, documents, promises or any other prior materials
not embodied herein shall be of any force or effect. This Agreement cannot be
amended, altered or modified except by a written instrument executed by both
parties hereto. Once so executed, such amendments shall become an integral part
of this Agreement, subject to all the terms and conditions herein and shall have
full force and effect. This Agreement supersedes all prior agreements,
discussions and negotiations between the parties, including but not limited to
the prior Confidentiality Agreement between the parties entered into March 15,
1996.

G. No Waiver. The failure or delay of either party to exercise its rights under
this Agreement or to complain of any act, omission or default on the part of the
other party, no matter how long the same may continue, or to insist upon a
strict performance of any of the terms or provisions herein, shall not be deemed
or construed to be a waiver by such party of its rights under this Agreement or
a waiver of any subsequent breach or default of the terms or provisions of this
Agreement.

H. Construction. The captions of the various articles and sections of this
Agreement have been inserted for the purpose of convenience of reference only,
and such captions are not a part of this Agreement and shall not be deemed in
any manner to modify, explain, enlarge or restrict any of the provisions of this
Agreement. The recitals set forth prior to Section 1 of this Agreement are
statements setting forth the intentions of the parties and shall not be deemed
to create, modify, supersede or eliminate any obligation of the parties under
this Agreement.

I. Partial Invalidity. If any provision or provisions of this Agreement, or any
portion of any provision hereof or thereof, shall be deemed invalid or
unenforceable pursuant to a final determination of any Arbitrator or court of
competent jurisdiction, or as a result of future legislative action, such
determination or action shall be construed so as not to affect the validity or
effect of any other portion hereof or thereof, unless, as a result of such
determination or action, the consideration to be received or enjoyed by any
party hereto would be materially impaired or reduced.

J. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED PURSUANT TO
THE SUBSTANTIVE LAWS, BUT NOT THE LAWS OF CONFLICTS, OF ME STATE OF ILLINOIS.

K. Compliance with Laws. Licensee shall, at its own cost and expense, obtain all
licenses, permits and other governmental approvals which may be required in the
Territory for the manufacture, marketing, distribution and sale of the Licensed
Products.

L. Counterparts. This Agreement may be executed by the parties hereto
individually or in any combination, in one or more counterparts, each of which
shall be an original and all of which shall together constitute one and the same
agreement.

 

32

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

M. Arms Length Contract. This Agreement has been negotiated “at arms length” by
the parties hereto, each represented by counsel of its choice and each having an
equal opportunity to participate in the drafting of the provisions hereof.
Accordingly, in construing the provisions of this Agreement neither party shall
be presumed or deemed to be the “drafter” or “preparer” of the same.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

KRAFT PIZZA COMPANY     CALIFORNIA PIZZA KITCHEN, INC. By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

33

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Licensed Trademarks Exhibit B    Products Exhibit C    Product
Standards and Formulas Exhibit D    Licensees Label(s) Exhibit E    Restricted
Recipes Exhibit F    Top 50 DMA’s

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED TRADEMARKS

 

TRADEMARK

   GOODS    CLASS    REG./APP. NO.    FILING DATE

CALIFORNIA PIZZA KITCHEN

   frozen pizza    30    75/265,470    March 28, 1997

CPK

   frozen pizza    30    75/265,471    March 28, 1997

CALIFORNIA PIZZA KITCHEN logo with diamond grid and palm tree

   frozen pizza    30    75/270,194    April 7, 1997

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCTS

 

Frozen Five Cheese Pizza Frozen BBQ Chicken Pizza Frozen Grilled Vegetable Pizza
Frozen Portobello Mixed Mushroom Pizza Frozen Thai Chicken Pizza

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT C

PRODUCT STANDARDS AND FORMULAS

 

Flavor

  

Ingredient

  

Amount Per Pizza (Oz.)

Five Cheese    Mozzarella Cheese    ***    LMPS Mozzarella Cheese    ***   
Tomatoes    ***    Fontina Cheese    ***    Smoked Gouda Cheese    ***    Romano
Cheese    ***    Basil    *** BBQ Chicken    Mozzarella Cheese    ***    Chicken
   ***    BBQ Sauce    ***    BBQ Sauce (on chicken)    ***    Red Onions    ***
   Smoked Gouda Cheese    ***    Cilantro    *** Grilled Vegetable    Mozzarella
Cheese    ***    Tomato Sauce    ***    Zucchini    ***    Eggplant    ***   
Red Onions    ***    Fontina Cheese    ***    Red Pepper    ***    Yellow Pepper
   ***    Smoked Gouda Cheese    *** Portobello Mixed Mushroom    Roasted
Mushrooms    ***    Mozzarella Cheese    ***    Roasted Garlic    ***    Thyme
   ***    Cilantro    *** Rosemary Chicken Potato    Grilled Garlic Chicken   
***    Rosemary Potatoes    ***    Mozzarella Cheese    ***    Bordelaise Butter
Sauce    ***    Rosemary    ***    Oregano    *** Thai Chicken    Chicken    ***
   Mozzarella Cheese    ***    Spicy Peanut Sauce    ***    Spicy Peanut Sauce
(on chicken)    ***    Carrots    ***    Bean Sprouts    ***    Green Onions   
***    Roasted Peanuts    ***    Cilantro    ***

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT D

LICENSEE’S LABELS

Licensee’s labels have not yet been finalized. The attached labels are the
current versions, which have been reviewed and approved by Licensor.



--------------------------------------------------------------------------------

EXHIBIT E

RESTRICTED RECIPES

Thai Chicken:

pizza crust

peanut sauce chicken

chicken

Rosemary Chicken Potato:

pizza crust

roasted potatoes

rosemary

chicken

Portobello Mushroom:

pizza crust

portobello mushrooms

(No product shall be deemed to be a Portobello Mushroom Restricted Recipe
Product unless it includes the words “Portobello (or Portobella) Mushroom” in
the primary variety designation on the front label.



--------------------------------------------------------------------------------

EXHIBIT F

TOP 50 DMA’S

 

DMA

Rank

  

Top 50 Cities

   % of U.S.
Households 1    New York    6.9% 2    Los Angeles    5.1% 3    Chicago    3.2% 4
   Philadelphia    2.7% 5    San Francisco    2.3% 6    Boston    2.2% 7   
Washington D.C.    1.9% 8    Dallas    1.9% 9    Detroit    1.8% 10    Atlanta
   1.6% 11    Houston    1.6% 12    Seattle    1.5% 13    Cleveland    1.5% 14
   Minneapolis    1.4% 15    Tampa    1.4% 16    Miami    1.3% 17    Phoenix   
1.2% 18    Denver    1.2% 19    Pittsburgh    1.2% 20    St. Louis    1.1% 21   
Sacramento    1.1% 22    Orlando    1.0% 23    Baltimore    1.0% 24    Portland
     .9% 25    Indianapolis      .9% 26    Hartford      .9% 27    San Diego   
  .9% 28    Charlotte      .8% 29    Cincinnati      .8%



--------------------------------------------------------------------------------

DMA

Rank

  

Top 50 Cities

   % of U.S.
Households 30    Raleigh    .8% 31    Milwaukee    .8% 32    Kansas City    .8%
33    Nashville    .7% 34    Columbus    .7% 35    Greenville, SC    .7% 36   
Salt Lake City    .6% 37    San Antonio    .6% 38    Grand Rapids    .6% 39   
Buffalo    .6% 40    Norfolk    .6% 41    New Orleans    .6% 42    Memphis   
.6% 43    Oklahoma City    .6% 44    Harrisburg    .6% 45    West Palm Beach   
.6% 46    Providence    .5% 47    Greensboro    .5% 48    Albuquerque    .5% 49
   Wilkes Barre    .5% 50    Louisville    .5%

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

AMENDMENT TO TRADEMARK LICENSE AGREEMENT

This Amendment (the “Amendment”) to The Trademark License Agreement entered into
as of the 30th day of October, 1997 (the “Agreement”) by and between Kraft Pizza
Company (“Kraft”), and California Pizza Kitchen, Inc. (“CPK”) is entered into as
of the 1st day of May, 1999 (the “Effective Date”). Terms appearing in initial
capital letters in this Amendment shall have the meaning set forth in the
Agreement unless they are otherwise defined herein.

WHEREAS, CPK has licensed Kraft to sell the Licensed Products in the Licensed
Channel, and

WHEREAS, CPK and Kraft have agreed to test market the sale of BBQ Chicken
Licensed Product (the “Test Product”) by American Multi-Cinema, Inc. (“AMC”) at
its theater location in Orange, California (the “Theater”), and

WHEREAS, Kraft and CPK desire to amend the Agreement in order to (a) set forth
the terms of their agreement with respect to the test market, and (b) correct
typographical errors relating to dates in the Agreement;

NOW, THEREFORE, the parties agree to as follows:

1. Term. The Term of this Amendment shall be from the Effective Date through and
including September 30, 1999. In the event of the termination of CPK’s Test
Agreement with AMC or Kraft’s Purchase Agreement with AMC, either party may
terminate this Amendment with reasonable prior written notice to the other
party. The parties may extend the Term through mutual agreement in writing.

2. Licensed Channel. The definition of “Licensed Channel” is amended during the
Term hereof to include sales of Test Product to AMC for resale at the Theater.
Neither party shall enter in an any agreement with AMC during the term of this
Amendment with respect to the Licensed Products without the other party’s prior
written consent.

3. Royalty. The royalty for sales to AMC shall be *** percent (***%) of Kraft’s
gross sales price to AMC. Kraft shall only be required to pay royalties with
respect to sales for which it receives payment from AMC. Any sales hereunder
shall not be included in Net Sales for purposes of calculating royalties
otherwise due under the Agreement. Royalty payments for sales hereunder shall be
made at the times set forth in Paragraph 5D of the Agreement. Concurrently with
this payment, Kraft shall deliver to CPK a written report containing information
on gross sales to AMC for the prior quarter and such other information relating
to sales to AMC as CPK shall reasonably request.

4. Advertising and Promotion. Kraft shall have no obligation to spend any money
on Advertising and Promotion for sales hereunder. Sales to AMC shall not be used
in calculating the Minimum A&P Amount or the A&P Shortfall Payment.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

5. Correction of Dates. In Section 5D(iii) of the Agreement, the date “September
30” is corrected to “December 31.” In Sections 5A(iii), 5D(iii), and 7B(i) of
the Agreement, the date “October 15” is corrected to “January 15.” The
provisions of this Section 5 relating to the correction of dates shall survive
termination of this Amendment for any reason.

6. No Further Amendment. Except as expressly set forth herein, the Agreement is
not amended or modified, and all other terms and conditions of the Agreement
shall apply to the sale of Test Product to AMC during the Term hereof.

 

KRAFT PIZZA COMPANY BY:  

 

Title:  

 

Date:  

 

CALIFORNIA PIZZA KITCHEN, INC. BY:  

 

Title:  

 

Date:  

 

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO TRADEMARK LICENSE AGREEMENT

This Second Amendment (the “Second Amendment”) to The Trademark License
Agreement entered into as of the 30th day of October, 1997 (the “Agreement”) by
and between Kraft Pizza Company (“Kraft”), and California Pizza Kitchen, Inc.
(“CPK”) is entered into as of the 1st day of September, 2000 (the “Effective
Date”). Terms appearing in initial capital letters in this Amendment shall have
the meaning set forth in the Agreement unless they are otherwise defined herein.

WHEREAS, CPK has licensed Kraft to sell the Licensed Products in the Licensed
Channel, and

WHEREAS, CPK and Kraft have previously amended the Agreement to correct
typographical errors relating to dates (the “First Amendment”); and

WHEREAS, Kraft and CPK desire to amend the Agreement in order to (a) revise
certain terms of the Agreement relating to the Royalty Shortfall Threshold, and
(b) change the dates of the Agreement to conform to Kraft’s fiscal year;

NOW, THEREFORE, the parties agree to as follows:

1. Royalty Shortfall Threshold. The definition of Royalty Shortfall Threshold is
deleted in its entirety and replaced with the following:

“Royalty Shortfall Threshold” shall be defined as:

For Year 1: *** Dollars ($***);

For Year 2: *** Dollars ($***);

For Year 3: *** Dollars ($***);

For Year 4: *** Dollars ($***);

For Year 5 and each succeeding Year: *** Dollars ($***).

2. Years. All definitions including the word “Year” are deleted in their
entirety and replaced with the following:

“Year”, except for Years 1 and 2, shall be defined as Licensee’s fiscal year.
Unless the defined term “Year” is used, “year” shall mean any one-year period of
time.

“Year 1” shall be defined as the period from the Effective Date through
September 30, 1999.

“Year 2” shall be defined as the period from October 1, 1999 through
December 30, 2000.

“Year 3, 4, 5, 6, etc.” shall be defined as December 31, 2000 through
December 29, 2001; December 30, 2001 through December 28, 2002; December 29,
2002 through December 27,2003; December 28, 2003 through December 25, 2004;
etc., determined in accordance with Licensee’s fiscal year calendar.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

3. Amendment of Dates. In order to effect the parties’ desire to conform the
agreement to Kraft’s fiscal year, all references to “quarters” and “quarterly
reports” shall be deemed to refer to Kraft’s fiscal quarters, and all dates
shall be deemed to be amended to conform to Kraft’s fiscal years and quarters.
Without limiting the foregoing, the following dates are amended: In Section 4B
of the Agreement, the date “March 31” is amended to “June 30.” In
Section 5D(iii) of the Agreement, the date “September 30” is amended to “March
31.” In Sections 5A(iii), 5D(iii), and 7B(i) of the Agreement, the date “October
15” is amended to “April 15.” These amendments supersede the corrections made in
the First Amendment.

4. Monthly Reports. Section 5D(i) of the Agreement is amended to add the
following language at the conclusion of the last sentence thereof:

In addition to the quarterly reports required hereunder, Licensee shall provide
Licensor with monthly reports containing the information set forth in
subsections (a), (b), and (c) above no later than thirty (30) days after
conclusion of each of Licensee’s fiscal months.

5. No Further Amendment. Except as expressly set forth herein, the Agreement is
not amended or modified, and all other terms and conditions of the Agreement
shall remain in Full force and effect.

 

KRAFT PIZZA COMPANY BY:  

 

Title:  

 

Date:  

 

CALIFORNIA PIZZA KITCHEN, INC. BY:  

 

Title:  

 

Date:  

 

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

THIRD AMENDMENT TO TRADEMARK LICENSE AGREEMENT

This Third Amendment (the “Third Amendment”) to The Trademark License Agreement
entered into as of the 30th day of October 1997 (the “Agreement”) by and between
Kraft Pizza Company (“Kraft”) and California Pizza Kitchen, Inc. (“CPK”) is
entered into as of the 1st day of July 2004 (the “Effective Date”). Terms
appearing in capital letters in this Amendment shall have the meaning set forth
in the Agreement unless they are otherwise defined herein.

WITNESS, CPK has licensed Kraft to sell the Licensed Products in the Licensed
Channel, and

WHEREAS, CPK and Kraft desire to amend the Agreement in order to (a) revise
certain terms of the Agreement relating to the Royalty Shortfall Threshold and
(b) further Define dates of the Agreement in conformance with Kraft’s fiscal
year.

NOW, THEREFORE, the parties agree to as follows:

 

  1. Years. The definition of “Year” is amended to Include the following:

“Year 7, 8, 9, 10, 11, etc.” shall be defined as December 26, 2004 through
December 31, 2005; January 1, 2006 through December 30, 2006; December 31, 2006
through December 29, 2007; December 30, 2007 through December 27,
2008; December 28, 2008 through December 26, 2009; etc., determined in
accordance with Licensee’s fiscal year.

 

  2. Royalty and Other Considerations. Section 5.A.iii is hereby amended to read
in its entirety:

“Licensor agrees that Licensee may pay the Royalty Shortfall for Year 6.
Licensee may not, without Licensors prior approval, pay the Royalty Shortfall
Payment for any succeeding Year. Approval must be sought by Licensee no later
than seven months before the end of any Year. In any succeeding Year, once such
approval is given and the appropriate Royalty Shortfall Payment is received by
Licensor by January 31st of the following year, Licensor may not terminate
without cause. Absent such approval, or in the event such approval is given but
the Royalty Shortfall Payment is not received by Licensor by January 31st of
following year, Licensor may terminate without cause. In the event such approval
is given but the Royalty Shortfall Payment is not received by Licensor by
January 3lst of the following year, and Licensor decides to terminate without
cause, the usual notice period of Section 4.B. of the Agreement shall be
replaced by 30 days.



--------------------------------------------------------------------------------

  3. No Further Amendments. Except as expressly set forth herein, the Agreement
is not Amended or modified, and all other terms and conditions shall remain in
full force and effect.

 

KRAFT PIZZA COMPANY     CALIFORNIA PIZZA KITCHEN, INC. By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 